Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1-21 are pending for prosecution.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to apparatus, systems, and methods for managing a network based on periodic evaluation of QoS policy and corresponding QoS operational status of the network and taking remediation action comprising adjusting a bandwidth allocation for each of one or more queues based on the evaluation of the QoS operational status of the network and the evaluation of the QoS policy for delivering the agreed upon quality of service. 

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a system comprising: a particular combination of elements, specifically “a quality of service (QoS) remediation engine, implemented using at least one hardware processor of the one or more hardware processors, in data communication with the quality of service (QoS) audit engine and the quality of service (QoS) analytics engine, and configured to automatically perform a remediation action based on the evaluation of the quality of service (QoS) operational status of the network and the evaluation of the quality of service (QoS) policy, the remediation action comprising adjusting a bandwidth allocation and a queue depth for each of a plurality of queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network.”

Prior arts, RAKOSHITZ (US6816903, of record(, RALEIGH (US20110314145, of record) and SHIH (US20190222522, of record) do not disclose automatically perform a remediation action based on the evaluation of the quality of service (QoS) operational status of the network and the evaluation of the quality of service (QoS) policy, the remediation action comprising adjusting a bandwidth allocation and a queue depth for each of a plurality of queues in response to a change in the evaluation of the quality of service (QoS) operational status of the network.

Independent claims 12 and 21 have similar features as in claim 1.

As best understood, claim 1 disclosing a system comprising: comprising: a quality of service (QoS) audit engine, implemented using at least one hardware processor of one or more hardware processors, a quality of service (QoS) analytics engine, implemented using at least one hardware processor of the one or more hardware processors, a quality of service (QoS) remediation engine, implemented using at least one hardware processor of the one or more hardware processors, describe respective structures.
Independent claim 21 disclosing a non-transitory computer readable medium comprising computer executable instructions which when executed by a computer cause the computer to perform, describes a product.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 12 and 21, when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 12 and 21 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update.

Accordingly, the applicant independent claims 1, 12 and 21 are allowed for the above reasons.

Dependent claims 2-11, 13-20, being dependent on independent claims 1 and 12, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park, Sung Soo (US7505422), describing Preference Programmable First-one Detector And Quadrature Based Random Grant Generator, [ABSTRACT, Col 9 Line 48-57, Col 12 Line 65 – Col 12 Line 1]
Shurtleff et al. (US20200162503), describing SYSTEMS AND METHODS FOR REMEDIATING INTERNET OF THINGS DEVICES, [0026, 0030, 0108, Table 2, 0114]
Han et al. (US20190098544), describing METHOD AND DEVICE FOR HANDOVER, [ABSTRACT, 0003, 0233-0235, 0259, 0286-0287]
Harneja et al. (US10812336), describing Validation Of Bridge Domain-L3out Association For Communication Outside A Network, [Col 1 Lines 25-35, Col 17 Lines 50-60, Col 43 Lines 1-15]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Examiner, Art Unit 2413